Per Curiam :
It cannot be necessary for the plaintiffs to inspect all of the general business books of the defendant corporation for the purpose of ascertaining whether there was any agreement between plaintiffs’ intestate, Frederick G. Brewster, and the defendant Hartog as to equal control of the corporation,.or as to whether the issue of stock putting control of the corporation in defendants was authorized ■ or not.
The order is very sweeping in its terms and we think was unauthorized. It would be much better practice for the plaintiffs to examine the officers of the corporation and thus ascertain what *730books or accounts were kept which might tend to prove an agreement of equal control or a course of dealing tending to show that such an agreement existed, and what books or accounts throw light' upon' the alleged unauthorized issue of stock, and then obtain an order for the inspection of such books as are shown to be material.
It would appear that the defendants had offered inspection of books of this character prior to the obtaining of the present order.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, without prejudice, however, to renewal as to specific books and accounts shown, to be material.
Present—Ingeaham, McLaughlin, Laughlin, Houghton and Scott,-JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.